UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1660


RONNIE ORE,

                 Plaintiff – Appellant,

          v.

HAMPTON ROADS REGIONAL JAIL,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cv-00244-RGD-FBS)


Submitted:    October 18, 2011             Decided:   October 24, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronnie Ore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronnie       Ore    appeals        the      district    court’s       order

dismissing      his   complaint    without          prejudice     pursuant      to    28

U.S.C.A. § 1915(e)       (West    Supp.       2011).      We    have   reviewed      the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                      Ore v. Hampton Rds.

Reg’l Jail, No. 2:11-cv-00244-RGD-FBS (E.D. Va. June 9, 2011).

We   dispense    with   oral   argument        because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2